PER CURIAM.
This appeal is before us after we relinquished jurisdiction to the trial court for the purpose of stating grounds for its grant of a new trial. It was necessary to consider those grounds in accordance with the supreme court’s opinion in Poole v. Veterans Auto Sales and Leasing, Co., Inc., 668 So.2d 189 (Fla.1996).
The trial court’s order stating its grounds for granting a new trial has been reviewed by us and we find no abuse of discretion in its action. ‘We are unable to say, after viewing the evidence as a whole, that reasonable ... [persons] could not have concluded that the verdict ... was against the manifest weight of the evidence.” Smith v. Brown, 525 So.2d 868, 870 (Fla.1988).
AFFIRMED AND REMANDED.
PETERSON, C.J., and ANTOON, J., concur.
HARRIS, J., concurs and concurs specially, with opinion.